Citation Nr: 0403293	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected left 
hip disability.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected left 
hip disability 

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July 1977 to February 
1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 determination that denied 
the benefits sought on of the Baltimore, Maryland Regional 
Office.  A notice of disagreement (NOD) was received in May 
2002.  In January 2003, the RO granted service connection for 
degenerative joint disease of the left hip.  Consequently, as 
this claim has been granted, it is not before the Board at 
this time.  A statement of the case (SOC) was issued in 
January 2003.  A substantive appeal was received from the 
veteran that month.  

In August 2003, the veteran's representative requested a 
docket number of "02", indicating that the case was 
received in 2002.  The Board points out, however, that docket 
numbers are administratively assigned based on the receipt of 
the substantive appeal by VA.  As the substantive appeal in 
this case was received in January 2003, a 03" docket number 
is appropriate.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be 
granted for a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury."  See 
also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation to a 
nonservice- connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In August 2003, the veteran's representative requested that 
the matters on appeal be remanded to the RO in light of 
evidence received directly by the Board; it was contended 
that this new evidence indicates that the veteran's bilateral 
knee condition has been caused or aggravated by his service 
connected left hip disorder.  The new evidence consists of 
recent VA outpatient treatment records, including a February 
2002 medical report that appears to note an association 
between the bilateral hip and knee conditions, although this 
is not clear.  The examiner noted that bilateral hip pain was 
"aggravating" the veteran's knee complaints by increasing 
stress placed on the knees.  This is also indicated within an 
April 2003 VA outpatient treatment record.  The RO has not 
had the opportunity to review this medical evidence, nor has 
it considered service connection for either of the claimed 
disabilities on a secondary basis. 

On VA examination in October 2002, a right hip disability 
(degenerative joint disease of the hip) and a bilateral knee 
disability (bilateral chondromalacia) were reported.  While 
the October 2002 examiner indicated that the right hip 
disability and bilateral knee disability did not appear to be 
related to the veteran's military service, he did not 
indicate whether the now service-connected left hip 
disability had caused or aggravated the right hip or 
bilateral knee disability, as suggested more recently, nor 
did he have the opportunity to review the recently submitted 
medical evidence. 

In light of the above, the Board finds that further medical 
development of these claims is needed.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, a medical 
opinion as to the relationship, if any, between service-
connected left hip disabilities and the disabilities for 
which service connection is sought, based on examination and 
consideration of the veteran's documented medical history and 
assertions, would be helpful in resolving those claims on 
appeal.

In addition, the veteran contends that his alleged service-
connected disabilities are of such severity that they 
preclude him from performing substantially gainful 
employment.  Although the veteran has been afforded VA 
examinations, further development is required.  The VA 
examinations conducted to date do not include a medical 
opinion as to the effect the veteran's service-connected 
disability or disabilities (assuming an association is found 
between the veteran's service connected left hip disorder and 
another disorder) have on his ability to work.  Such an 
opinion is required before the Board can decide the issue of 
a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  

Hence, the RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claim should include specific consideration of the 
medical evidence submitted directly to the Board.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail and clinically correlated to a 
specific diagnosis.  

With respect to each diagnosed right hip 
and knee disability, the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability (a) was caused, or (b) is 
aggravated, by the veteran's service-
connected left hip disability.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional impairment for either 
disability resulting from the 
aggravation.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability), that, 
notwithstanding any impairment 
nonservice-connected disability,  the 
veteran's left hip disability, along any 
other disability deemed to be secondarily 
service-connected renders the veteran 
unable to obtain and maintain 
substantially gainful employment.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a right hip 
disability and for a bilateral knee 
disability, and for a TDIU, in light of 
all pertinent evidence (to include that 
submitted directly to the Board) and 
legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to and discussion of 38 C.F.R. 
§ 3.310(a), as well as clear reasons and 
bases for the RO's determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




